                                Date Filed 11/02/18   Entry Number 16    Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

In the matter of the Complaint of          )   Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                        )
RECOVERY, LLC, as the owner of the         )
vessel “Miss June” and her engines,        )
tackle, appurtenances, etc.                )
                                           )
For exoneration from, or limitation of,    )
liability.                                 )

                CONSENT MOTION TO AMEND SCHEDULING ORDER

       Plaintiff-in-Limitation above named by and through the undersigned attorneys hereby

moves the court to amend the prior Consent Second Amended Scheduling Order in accordance

with the proposed Consent Third Amended Scheduling Order attached hereto. The current

deadlines are set forth in the Consent Second Amended Scheduling Order dated April 24, 2019

and filed herein (Docket Entry Number 27). Opposing counsel agrees to the proposed Consent

Third Amended Scheduling Order.

                                           RESPECTFULLY SUBMITTED,

                                           TECKLENBURG & JENKINS, LLC


                                           /s/ Paul F. Tecklenburg___________________
                                           Paul F. Tecklenburg – Fed. Bar #3702
                                           1819 Meeting Street Road, Ste. 150 (29405)
                                           P.O. Box 20667
                                           Charleston, SC 29413
                                           Telephone: (843) 534-2628
                                           Facsimile: (843) 534-2629
                                           Email: pft@tecklaw.net
                                           COUNSEL FOR PLAINTIFF-IN-LIMITATION




                                               1
                               Date Filed 11/02/18   Entry Number 16      Page 2 of 7




WE CONSENT:

    /s/ A. Elliott Barrow, Jr.                       /s/ Christopher J. McCool
    A. Elliott Barrow, Jr., Esquire                  Christopher J. McCool, Esquire
    Barrow Law Firm, LLC                             Joye Law Firm
    1051 Chuck Dawley Blvd.                          5861 Rivers Avenue
    Mt. Pleasant, SC 29464                           North Charleston, SC 29406

    Gedney M. Howe, III, Esquire                     Brooklyn A. O’Shea, Esquire
    Gedney M. Howe, III, P.A.                        O’Shea Law Firm
    P. O. Box 1034                                   1120 Folly Road
    Charleston, SC 29402                             Charleston, SC 29412

    ATTORNEYS FOR CLAIMANT THE                       ATTORNEYS FOR CLAIMANT THE
    ESTATE OF DAVID W. RAFFERTY                      ESTATE OF EDWARD BARNETT


Charleston, South Carolina
September 27, 2019




                                             2
